DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1: “…divided by a division surface passing through an unvulcanized first rubber member, so that the first extrusion rubber portion includes a part of the unvulcanized first rubber member and a whole of an unvulcanized second rubber member, and the second extrusion rubber portion includes a rest of the unvulcanized first rubber member and a whole of an unvulcanized third rubber member;…”
	Claims 16-18 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Robert Mueller on 16 December 2021.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Ashimoto (US20100140832) and Mancini (US20180236738), which teaches a method of manufacturing a tire with a rubber assembly made of three different rubber members with different composition to each other comprising extruding the assembly in two portions so that a division surface passes through both portions, forming a base annular body by winding the first portion around a rotating body and winding the second portion around the rotating body so that only part of the second portion overlaps with the first portion. However, Ashimoto and Mancini does not teach that the two portions are extruded separately and that the division surface passes through the unvulcanized first rubber member so that the first portion includes a part of the first unvulcanized rubber member and a whole of an unvulcanized second rubber member and the second portion includes a rest of the unvulcanized first rubber member and a whole of an unvulcanized third rubber member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.10-26, filed 29 September 20201, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749